                                                   Case 19-01122-abl              Doc 22      Entered 04/14/20 15:11:52   Page 1 of 3



                                              1

                                              2

                                              3

                                              4Entered on Docket
                                        April 14, 2020
                                    ___________________________________________________________________
                                              5

                                              6

                                              7

                                              8   Matthew L. Johnson (6004)
                                                  Russell G. Gubler (10889)
                                              9   Ashveen S. Dhillon (14189)
                                                  JOHNSON & GUBLER, P.C.
                                             10   Lakes Business Park
                                                  8831 West Sahara Avenue
JOHNSON & GUBLER, P.C.
                   8831 WEST SAHARA AVENUE




                                                  Las Vegas, Nevada 89117-5865
                   LAS VEGAS. NEVADA 89117




                                             11
                      LAKES BUSINESS PARK




                                                  Phone: (702) 471-0065
                                                  Fax: (702) 471-0075
                          (702) 471-0075
                          (702) 471-0065




                                             12   mjohnson@mjohnsonlaw.com
                                                  rgubler@mjohnsonlaw.com
                                             13   adhillon@mjohnsonlaw.com

                                             14   Counsels for Debtor/Defendant/Counter-Claimant
                                                  Andrew Bunker Platt
                                             15
                                                                                  UNITED STATES BANKRUPTCY COURT
                                             16
                                                                                       FOR THE DISTRICT OF NEVADA
                                             17

                                             18    In Re:                                             ) Case No.: 19-17282-btb
                                                                                                      ) Chapter 7
                                             19    ANDREW BUNKER PLATT and RUTH                       )
                                                   ANN PLATT,                                         )
                                             20                                                       )
                                                                                 Debtors.             )
                                                                                                      )
                                             21    WOODS & ERICKSON, LLP, a Nevada                    ) Adversary Proceeding 19-01122-btb
                                                   limited liability partnership, d/b/a               )
                                             22    WOODS ERRICKSON & WHITAKER,                        )
                                                   LLP,                                               )
                                             23                                                       )
                                                                                 Plaintiff,           )
                                             24                                                       )
                                                   vs.                                                )
                                                                                                      )
                                             25    ANDREW B. PLATT, an individual;                    )
                                                   L&S COUNSELORS LTD., a Nevada                      )
                                                   limited liability company; GATEHOUSE               )


                                                                                                       -1-
                                                  DM_US 52503472-3.094622.0011
                                                   Case 19-01122-abl             Doc 22   Entered 04/14/20 15:11:52   Page 2 of 3



                                              1    STRATEGIES, LLC, a Nevada limited          )
                                                   liability company; JOHN DOE                )
                                              2    DEFENDANTS 1 through X; and ROE            )
                                                   ENTITITES I through X,                     )
                                                                                              )
                                              3                            Defendants.        )
                                                   ANDREW B. PLATT, an individual; and )           ORDER DENYING MOTION TO
                                              4    L&S COUNSELORS LTD., a Nevada              )      CONSOLIDATE ADVERSARY
                                                   limited-liability company,                 )             PROCEEDINGS
                                              5                                               )
                                                                           Counter-Claimants, )
                                              6                                               )
                                                   vs.                                        ) Hearing Date: April 10, 2020
                                                                                              ) Hearing Time: 11:00 A.M.
                                              7    WOODS & ERICKSON, LLP, a Nevada )
                                                   limited liability partnership, d/b/a       )
                                              8    WOODS ERICKSON & WHITAKER,                 )
                                                   LLP,                                       )
                                              9                                               )
                                                                           Counter-Defendant. )
                                             10                                               )
JOHNSON & GUBLER, P.C.
                   8831 WEST SAHARA AVENUE
                   LAS VEGAS. NEVADA 89117




                                             11            THIS MATTER was set on calendar on April 10, 2020 for Motion to Consolidate
                      LAKES BUSINESS PARK



                          (702) 471-0075
                          (702) 471-0065




                                             12   Adversary Proceedings that was filed by Plaintiff WOODS & ERICKSON, LLP on January 6,

                                             13   2020; Matthew L. Johnson of the law firm JOHNSON & GUBLER, P.C. appearing on behalf of
                                             14   Andrew B. Platt; Douglas D. Gerrard of the law firm GERRARD COX LARSEN appearing on
                                             15
                                                  behalf of WOODS ERICKSON & WHITAKER, LLP; the Court having reviewed the pleadings
                                             16
                                                  on file and argument of the parties and good cause having been shown:
                                             17
                                                           IT IS HERBY ORDERED that the Motion is DENIED.
                                             18
                                                           IT IS SO ORDERED.
                                             19
                                                  ///
                                             20
                                                  ///
                                             21

                                             22

                                             23

                                             24

                                             25




                                                                                                   -2-
                                                  DM_US 52503472-3.094622.0011
                                                   Case 19-01122-abl             Doc 22   Entered 04/14/20 15:11:52        Page 3 of 3



                                              1   In accordance with LR 9021, counseling submitting this document certifies that the order

                                              2   accurately reflects the court’s ruling and that (check one):
                                              3            ____      The court has waived the requirement set forth in LR 9021(b)(1).
                                              4
                                                           ____      No party appeared at the hearing or filed an objection to the motion.
                                              5
                                                         X       I have delivered a copy of this proposed order to all counsel who appeared at the
                                              6   hearing, and any unrepresented parties who appeared at the hearing, and each has approved or
                                                  disapproved the order, or failed to respond, as indicated below [list each party and whether the
                                              7   party has approved, disapproved, or failed to respond to the document]:

                                              8            Approved / Disapproved / Failed to Respond
                                              9            /s/ Douglas D. Gerrard
                                                           Douglas D. Gerrard
                                             10
JOHNSON & GUBLER, P.C.
                   8831 WEST SAHARA AVENUE
                   LAS VEGAS. NEVADA 89117




                                             11          ____ I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
                      LAKES BUSINESS PARK




                                                  order with the motion pursuant to LF 9014(g), and that no party has objected to the form or
                          (702) 471-0075
                          (702) 471-0065




                                             12   content of the order.

                                             13   Prepared and Respectfully Submitted by:

                                             14   JOHNSON & GUBLER, P.C.
                                             15   /s/ Matthew L. Johnson
                                                  Matthew L. Johnson (6004)
                                             16
                                                  Russell G. Gubler (10889)
                                                  Ashveen S. Dhillon (14189)
                                             17   JOHNSON & GUBLER, P.C.
                                                  Lakes Business Park
                                             18   8831 West Sahara Avenue
                                                  Las Vegas, Nevada 89117-5865
                                             19   Phone: (702) 471-0065
                                                  Fax: (702) 471-0075
                                             20   mjohnson@mjohnsonlaw.com
                                                  rgubler@mjohnsonlaw.com
                                                  adhillon@mjohnsonlaw.com
                                             21
                                                  Counsels for Debtor/Defendant/Counter-Claimant
                                             22   Andrew Bunker Platt
                                             23

                                             24

                                             25




                                                                                                     -3-
                                                  DM_US 52503472-3.094622.0011
